
	
		III
		111th CONGRESS
		1st Session
		S. CON. RES. 7
		IN THE SENATE OF THE UNITED STATES
		
			February 13, 2009
			Mrs. Feinstein (for
			 herself, Mrs. Boxer,
			 Mr. Durbin, and Mr. Whitehouse) submitted the following concurrent
			 resolution; which was referred to the Committee on the Judiciary
		
		CONCURRENT RESOLUTION
		Honoring and remembering the life of
		  Lawrence “Larry” King.
	
	
		Whereas Larry King was a 15-year-old boy from Oxnard,
			 California who was shot by a fellow student during English class on February
			 12, 2008, and died in the hospital 2 days later;
		Whereas the police classified the murder as a hate
			 crime;
		Whereas in 2008, more than 150 vigils were held across the
			 Nation in Larry’s memory, and more than 18,000 students from more than 6,500
			 middle and high schools came together to commemorate his death;
		Whereas one year later, vigils continue to be organized to
			 call for an end to violence, bullying, and harassment in schools in the United
			 States;
		Whereas in 2007, 85 percent of lesbian, gay, bisexual, and
			 transgender students were verbally harassed at school because of their sexual
			 orientation, and more than 20 percent of those students were physically
			 assaulted because of their sexual orientation;
		Whereas the Gay, Lesbian, and Straight Education Network’s
			 2007 National School Climate Survey showed that when students are harassed or
			 assaulted at school, they find it difficult to focus on their school work,
			 their grades drop, and they attend school less often; and
		Whereas schools should be a place where all children can
			 learn and grow in a safe environment, free from bullying and harassment: Now,
			 therefore, be it
		
	
		That Congress—
			(1)honors and
			 remembers the life of Lawrence “Larry” King;
			(2)condemns all hate
			 crimes; and
			(3)calls on the
			 Federal Government, States, localities, schools, and the people of the United
			 States to take immediate steps to stop bullying and harassment in the Nation’s
			 schools.
			
